Case 3:18-cv-00141-TCB Document 2 Filed 10/24/18 Page 1of5

’ IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF GEORGIA
Nacan DIVISION

Pdom Weds Crukchey

(Plaintiff/Petitioner) ‘
vs. : CIVIL ACTION NO:
WUSE Lode, Gayeble Courts,
Medical Start, : MOTION TO PROCEED

WITHOUT PREPAYMENT OF FEES
AND AFFIDAVIT

 

 

 

 

 

(Defendant(s)/Respondent(s))

Lda Cadsenes , being first duly sworn, depose and say that I am the
plaintiff in the above-entitled case. As such, I motion to the Court to be allowed to proceed without
the requirement to pre-pay fees or costs or give security due to my poverty which results in my
inability to pay the costs of said proceeding or to give security. For this reason, I believe I am entitled

to redress.
I further declare that the responses which I make to the questions and instructions below are true.

 

 

 

 

1. Are you presently employed? Yes Nop]

a. If the answer is yes, state the amount of your salary or wages per month and

 

give the name and address of your employer.

 

 

b. If the answer is no, state the date you last worked and the amount of salary

or wages per month which you received.

QAO ~/ase mth

 

2. Have you received within the past TWELVE (12) months any money from any of the following

 

 

 

 

 

 

 

 

 

sources? Lr
a. Business, profession, or form of self-employment? Yes [| No C
b. Pension, annuities, or life insurance payments? Yes No >}
c. Rent payments, interest, or dividends? Yes Not
d. Gifts or inheritances? Yes [| No
e. Any other sources? Yes No

 

 

 
Case 3:18-cv-00141-TCB Document 2 Filed 10/24/18 Page 2 of 5

If the:answer to any of the above is yes, describe each source of money received and state the amount

received from each during the past TWELVE (12) MONTHS.

 

 

 

3. Do you have any cash, or do you have money in a checking, savings, or prison account? (You must

attach a certificate from prison authorities if you have money in a prison account).

 

 

 

 

 

 

 

 

L
Yes WAN If yes, how much do you have?

 

4. Do you own any real estate (house and/or property), stocks, bonds, notes, auto-mobiles, or other

 

 

 

 

 

valuable property, excluding ordinary household goods and furnishings? Yes} _|No

 

a. If the answer is yes, describe the property and state its approximate value.

 

 

 

b. If the answer is yes, list any mortgages, liens, or loans against the property and state the

amount you owe.

 

 

 

5. List the persons who are dependent upon you for their support. State your relationship to those
persons and indicate how much you contribute toward their support.

 

 

 

f

&
Signed this 1 day of Crxcoeet » 20 / SC ;

   

(Signature of Plaintiff)
Case 3:18-cv-00141-TCB Document 2 Filed 10/24/18 Page 3 of 5

DECLARATION UNDER PENALTY OF PERJURY

YOU MUST DECLARE UNDER PENALTY OF PERJURY THAT THE ANSWERS YOU HAVE
GIVEN IN THE ATTACHED MOTION/AFFIDAVIT FORM ARE TRUE AND CORRECT.

GIVING A FALSE ANSWER OR FALSE INFORMATION IN RESPONSE TO ANY QUESTION
WILL SUBJECT YOU TO FEDERAL PERJURY CHARGES. 18 U.S.C. § 1621 PROVIDES AS

FOLLOWS:

Whoever -

(2) in any declaration, certificate, verification, or statement under
penalty of perjury as permitted under section 1746 or title 28, United
States Code, willfully subscribes as true any material matter which he
does not believe to be true;

is guilty of perjury and shall, except as otherwise expressly provided by law, be fined not
more than $2,000 or imprisoned not more than five years or both. This section is
applicable whether the statement or subscription is made within or without the United

States.

Understanding the above, I declare under penalty of perjury that the foregoing answers and

information provided by me in support of my request to proceed in forma pauperis are true and

correct.

ot
Executed this 1 day of OckvieorL 20 |S—

ML Alb,

(Signature of Plaintiff)
Case 3:18-cv-00141-TCB Document 2 Filed 10/24/18 Page 4 of 5
RETURN TO: RE:
DAVID W. BUNT, CLERK Adam 0: Ca Srchie
UNITED STATES DISTRICT (Plaintiff)
COURT MIDDLE DISTRICT OF

GEORGIA P.O. BOX 128 LAG [50
MACON, GEORGIA 31202 (Prisoner Number)

 

ACCOUNT CERTIFICATION

I hereby certify that the plaintiff/petitioner named herein above has an average monthly balance for
the last six (6) months of $ in account to his/her credit at the

institution where he/she is confined. I further certify that the

 

plaintiff/petitioner likewise has the following securities to his/her credit according to the records of

this institution:

 

 

 

(If not confined for a full six (6) months, specify the number of months confined, then compute the

average monthly balance based on that number of months):

 

 

 

 

PRESENT BALANCE ON HAND IN PRISONER ACCOUNT: $
Dated this day of » 20

 

(Authorized Officer of Institution)

 

(Title)

PLEASE ATTACH A COMPUTER PRINTOUT OF THE ACCOUNT AVAILABLE
. History Of Accopnige 3:18-cv-00141-TCB Document 2 Filed 10/24/18 Page 5 of 5 Page 1 of 1

History of Accounts
Offender CRUTCHLEY , ADAM WADE - GDC 1D1289150 20/§0CT 24 fy 9:23

Created On: 10/04/2018 @ 11:07
US. BISTRIRT Scout

batt. - a! ares

chia d GF OL DR Ate

 
 

Outstanding Obligation Balance = $3,998.77

 
 

 

 

 

 

Voucher
3 Receipts on Funds Detailed Acct
Location Opened | Closed |Spendable|Reserved Hold Galance Stmt
CENTRAL ACCT-PROBATION [05/07/2016] 02/22/2018 -00 -00 .00 .00 )
CENTRAL ACCT-OFFENDER
TRUST 03/27/2015} 03/27/2015 .00 .00 .00 .00
NASHVILLE PROBATION 10/06/2008] 01/09/2009 .00 .00 -00 .00 2)

 

 

 

 

 

 

 

 

 

 

 
   

Balance -

Court Cha
Court

 

 

© 1998 - 2002 Georgia Department of Corrections

   

http://jscribe.dcor.state.ga.us:8888/jotf/historyOfAccounts.jsp?userld=1027613&unoNo=1... 10/4/2018
